Citation Nr: 1122526	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the RO in Waco, Texas, that in pertinent part, denied service connection for PTSD, asthma, and arthritis of the knees.  

The Board remanded the appeal in December 2009 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the PTSD issue, the Board notes that while a review of the record reveals that the Veteran has also been diagnosed with depressive disorder, and the Board could expand the PTSD claim to include all acquired psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him], for the reasons provided below, the Board has limited the issue to entitlement to service connection for PTSD pursuant to Boggs v. West, 11 Vet. App. 334 (Fed. Cir. 1998).  The Veteran has consistently asserted that her claim is for service connection for PTSD due to traumatic events in service.

The Veteran was originally represented by Vietnam Veterans of America (VVA). VVA submitted written argument on her behalf in July 2007 and September 2009. However, in April 2008, after the RO had certified the appeal to the Board, the Veteran submitted a signed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) to the RO, in favor of Texas Veterans Commission (TVC).  Since this form was received after the appeal was certified to the Board, her designation of TVC as her new representative was effective in June 2008, when the form was received by the Board.  See 38 C.F.R. § 20.602 (2010).  Governing regulation provides that an appellant will be accorded full right to representation in all stages of her appeal, and that a specific claim may be prosecuted at any one time by only one recognized organization, attorney, agent or other person properly designated to represent the appellant.  38 C.F.R. §§ 20.600, 20.601 (2010).  Copies of the Board's December 2009 remand and the April 2011 supplemental statement of the case were sent to the Texas Veterans Commission, and no response has been received from that organization.  

A letter containing argument by the Veteran was received by the Board in May 2011.  The Board finds that a remand for initial RO review of this letter is not warranted, as it is essentially duplicative written argument about evidence that was previously before the Board.  See 38 C.F.R. § 20.1304; Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).

The issue of entitlement to non-service-connected pension benefits has been raised by the record (see the Veteran's April 2011 letter), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service personnel records show that the Veteran had no foreign military service and she did not engage in combat during service.

2.  The Veteran was absent without leave for 187 days during her 1977-1978 period of active duty service.

3.  There is no corroboration or verification of the occurrence of the Veteran's claimed stressors, and the diagnosis of PTSD has not been related to a confirmed in-service stressor.

4.  There is no evidence of asthma during military service and no competent evidence linking the Veteran's current asthma with active service.

5.  There is no evidence of arthritis of the knees during military service or within a year of military service and no competent evidence linking the Veteran's current arthritis of the knees with active service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

2.  Service connection for asthma is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Service connection for arthritis of the knees is not established. 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with pre-adjudicatory notice by a letter dated in March 2005.  Additional notice was provided by a letter dated in January 2010, and the claims were last readjudicated in an April 2011 supplemental statement of the case.

VA has obtained the Veteran's available service treatment records and assisted the appellant in obtaining evidence.  The Board notes that a VA examination has not been scheduled with respect to the claims for service connection.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

In a January 2010 statement, the Veteran said she had no additional evidence.

The file reflects that the Veteran was repeatedly asked to provide identifying details regarding her claimed stressors (such as names and dates) in support of her claim for service connection for PTSD, and she has failed to provide such details.  As a result, and as noted in the RO's April 2011 formal finding, VA has been unable to attempt to verify the Veteran's reported in-service non-combat stressors.  Accordingly, VA has satisfied its duty to assist as to the attempt to corroborate her reports.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; the appellant has not contended otherwise.

Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service personnel records show that during her period of active duty from July 26, 1977 to November 6, 1978, she had 187 days of absence without leave (AWOL), and her discharge was under honorable conditions.  The dates she was AWOL were as follows:  November 3 to 6, 1977, November 18 to December 15, 1977, and January 9, 1978 to June 13, 1978.  She received a punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) for the last lengthy period of AWOL.  Her primary military occupational specialty was that of a food service specialist, she had no foreign service, and no combat citations.  She was discharged by reason of pregnancy and parenthood.

Service treatment records reflect that on enlistment examination in May 1977, the Veteran's lungs, chest, lower extremities, and psychiatric system were all listed as normal.  In a May 1977 Report of Medical History, she denied a history of asthma, arthritis, and nervous trouble of any sort.  In October 1977, the Veteran was treated for sinusitis, rule out acute pharyngitis, possible strep, and bronchitis.

The Veteran gave birth in late August 1978, during service.  In an October 1978 report of medical history completed at separation, the Veteran reported a history of swollen or painful joints, chronic or frequent colds, hay fever, shortness of breath, depression or excessive worry, and nervous trouble.  She denied asthma, arthritis, and a "trick" or locked knee.  On separation physical examination in October 1978, the examiner noted that the Veteran gave a history of multiple complaints, with nothing new now.  The examiner stated that a physical examination was normal.  In an October 1978 report of mental status evaluation, the examiner indicated that the Veteran's behavior was normal, mood was level, thinking process was clear, thought content was normal, memory was good, and she was fully alert and oriented.  The examiner indicated that there was no significant mental illness, the Veteran was able to distinguish right from wrong, able to adhere to the right, and met retention standards.  The conclusion was that her mental status was normal.  On separation medical examination in October 1978, the Veteran's lungs, chest, lower extremities, and psychiatric system were all listed as normal.  Service treatment records are negative for a knee disability, asthma, and a psychiatric disorder.

Post-service medical records are negative for a knee disability, asthma, and PTSD until 2004.

VA medical records dated from 2004 to 2005 reflect treatment for asthma and degenerative joint disease of the left knee.  A June 2005 problem list reflects that current diagnoses included asthma, adjustment disorder, cocaine abuse, depressive disorder, osteoarthritis and obesity.  An August 2004 VA outpatient treatment record reflects that the Veteran reported a one-week history of gradually developing left knee pain.  The examiner opined that the knee pain was more consistent with osteoarthritis, although the rapidity of onset was somewhat atypical.  The examiner found osteoarthritic changes on X-ray study.

In her November 2004 claim, the Veteran stated that she incurred allergies and asthma during service and was treated during service and at VA facilities after service.  She contended that she incurred arthritis of the legs due to marching in service, and PTSD in December 1977.  She said she was not treated for PTSD but only talked to her sergeant about it.  She did not report in-service treatment for arthritis.  She stated that during service, she was not exposed to mustard gas, Agent Orange, asbestos, or ionizing radiation.

A November 2004 VA treatment note reflects that the Veteran reported a history of asthma, a knee injury, depression and anxiety, and stated that she was homeless.  X-ray studies dated in December 2004 showed degenerative joint disease in the left knee, lumbosacral spine and right ankle.  She complained of bilateral knee pain when walking.  

A December 2004 mental health screening note completed by a psychologist reflects that the Veteran gave a history of incarceration after a conviction for selling cocaine.  She said she felt she had PTSD from experiences in the military, including seeing someone killed on the rifle range and being harassed (not sexually) by an officer after he thought she saw him smoking marijuana.  She denied previous treatment for PTSD.  She was referred for work therapy and sobriety maintenance.  A few days later, the Veteran told a social worker that she was sexually harassed in the military.  She gave a history of substance abuse including alcohol and cocaine.  She said she had been sober since 2001.  On mental health evaluation in December 2004, she denied prior psychiatric treatment.  She said she suffered an attempted rape at age 15.  Regarding military service, she denied combat exposure, and said she was a victim of military sexual trauma as she was harassed by a sergeant.  She also reported that she saw an Army friend get his head shot off during an exercise.  The examiner diagnosed PTSD and cocaine dependence, in early full remission.

A January 2005 treatment note reflects that the Veteran was diagnosed with asthma and osteoarthritis of multiple joints.

A January 2005 mental health treatment note reflects that the Veteran reported that she was sexually harassed during service; she said there was no sexual assault.  She stated that she reported the sexual harassment to her superiors but nothing was done.  She also witnessed one soldier shooting another soldier by accident during firearms training.  She reported nightmares and flashbacks of the incident.  The diagnoses were PTSD, dysthymia, rule out substance-induced mood disorder, and cocaine and alcohol abuse in remission.  

In January 2005, the Veteran contended for the first time that she was exposed to mustard gas and tear gas in service, resulting in her current asthma.  She said that she was exposed to mustard gas but could not remember the date and time.  She also stated that she did not know if she was exposed to Agent Orange, asbestos, or ionizing radiation.  She asserted that she injured her knee during basic training.  She said that on December 1, 1977 she was hospitalized for asthma for three weeks at the base hospital.

A March 2005 VA mental health note reflects that the Veteran had diagnoses of depression and non-combat-related PTSD.  The physician noted that she reported that she was sexually harassed but there was no sexual assault.  He stated that she had a long history of alcohol and cocaine abuse but had been sober since 2001.  He noted that she had begun taking Celexa in January 2005, and had additional symptoms since beginning this medication.  The diagnoses were PTSD and antidepressant-induced bipolar disorder.  In April 2005, the Veteran reported that she last used alcohol and cocaine in December 2002.  On psychosocial assessment in May 2005, she reported experiencing sexual harassment and emotional abuse while in the military, and reported that she suffered an attempted rape as a child.  With respect to military service, she stated that shortly after beginning service, a sergeant told her he was going to "get her," meaning that he was going to have sex with her.  This man reportedly stalked her and she feared for her safety.  The second incident involved seeing a captain smoking marijuana in the parking lot of the barracks.  She said she did not acknowledge his presence, but after that incident he humiliated her in front of her peers.  The Veteran related that she was a victim of sexual harassment and she had PTSD.  Medical records dated in May 2005 reflect that the Veteran tried to hide recent drug use by altering her urine specimen with a bleach substance.

A May 2006 anesthesiology note reflects that the Veteran reported a remote history of light use of tobacco at one pack per week, but she no longer smoked.  She reported a history of alcohol and cocaine abuse, but said she quit in 2004.  During the examination, she denied mental health problems.  A May 2006 history and physical reflects that the Veteran gave a history of osteoarthritis of the knees, asthma, and PSTD for 30 years.

A June 2006 mental health note reflects that the Veteran had not been compliant with treatment and had not been seen for a year.  

In her June 2006 substantive appeal, the Veteran said she had in-service stressors while on duty "many many" times.  She contended that she had osteoarthritis of the legs due to long hours of marching and running in service.  She contended that asthma was incurred in service, after her gas mask fell off during training, and she was exposed to mustard gas and tear gas.  She said that during basic training, she went into a gas chamber, and received full-body exposure to three different gases:  nitrogen, sulfur mustard, and tear gas.  She stated that she had asthma attacks ever since that day.

In October 2008, the Veteran submitted lay statements from friends that collectively show that the Veteran's mental state changed after military service, that she related that she was "shot" with mustard gas in boot camp, and that she had health problems, including difficulty breathing and joint pains.

A November 2009 medical release/physician's statement indicated that the Veteran was disabled due to a primary diagnosis of osteoarthritis and a secondary diagnosis of PTSD.  It was noted that she also had depressive disorder and asthma.

VA outpatient treatment records dated from 2009 to 2011 reflect ongoing treatment for osteoarthritis of the knees and asthma, but are negative for treatment of PTSD.  In April and June 2009 she was seen for complaints of bilateral knee pain.  In June 2009, she reported that she began having right knee pain in 1978 and left knee pain in 1981.  She said her left knee gave way in 2004 and she had chronic bilateral knee pain ever since.

Analysis

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

PTSD

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service "stressor"; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor during service to support service connection for PTSD varies depending on whether the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This determination is made by examining military citations or other supporting evidence.  If VA determines that the Veteran engaged in combat with the enemy, and the alleged stressor is combat-related, then the Veteran's lay testimony or statement must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence is necessary provided that such testimony is found to be credible and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran does not contend, and the record does not show, that she engaged in combat with the enemy.  Therefore, her lay testimony cannot, by itself, establish the occurrence of an alleged stressor.  See Zarycki, supra.

The Board notes that effective July 13, 2010, VA has amended 38 C.F.R. § 3.304(f) which governs service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The Board finds that the amendments are inapplicable to the current case, as the Veteran's alleged in-service stressors are not related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (as amended July 13, 2010).

Service treatment records are negative for a diagnosis of a chronic psychiatric disorder.  Although the Veteran reported nervous trouble upon separation examination, a thorough psychological examination at that time found no significant mental illness, and concluded that her mental status was normal.  On separation medical examination in October 1978, her psychiatric system was normal.  During service, she did not seek treatment for a psychiatric disorder.

Although the Veteran now reports receiving treatment for PTSD in service, in 2004, she said that she did not receive treatment for PTSD in service.  The conflicting nature of her statements tends to show a lack of credibility in her statements.

The medical records are negative for a diagnosis of PTSD for approximately 26 years after separation from service.

Although some VA treatment providers have diagnosed PTSD due to the Veteran's reported non-combat stressors, the Board notes that such stressors have not been verified, as required by 38 C.F.R. § 3.304(f).  The Board is unable to accept the diagnosis of PTSD as based upon a confirmed stressor because the record does not contain credible evidence which confirms her account of in-service stressors.

In short, none of the Veteran's alleged in-service stressors have been verified.  The Veteran has been repeatedly asked to provide additional details (such as names, dates, and places) of her alleged in-service non-combat stressors, and she has failed to provide them.  The RO has informed her that additional details are needed in order for VA to seek verification of her reported stressors.  The duty to assist is not a one-way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Other than the Veteran's statements, there is no other evidence of record that corroborates the Veteran's account of her alleged non-combat stressors.

Lacking verification of an in-service stressor, the Veteran's claim for service connection for PTSD must be denied.  The preponderance of the evidence is against the Veteran's claim.  Her own report of an in-service stressor cannot sustain a grant of service connection for PTSD.  Hence, her appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Asthma and Bilateral Arthritis of the Knees 

As noted above, the claims file contains evidence of current asthma and bilateral arthritis of the knees.

As part of the current VA disability compensation claim, in recent statements,  the Veteran has asserted that her symptoms of asthma have been continuous since service.  With respect to bilateral knee arthritis, although the Veteran contends that her bilateral arthritis of the knees was caused by marching and running in service, she has never stated that she had continuous bilateral knee symptoms since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of asthma and bilateral knee arthritis after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.   

The Board finds that the Veteran's more recently-reported history of continued symptoms of asthma since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that this disorder began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any history or complaints of symptoms of asthma.   Specifically, the service separation examination report reflects that the Veteran was examined and her lungs and chest were found to be clinically normal.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

Moreover, although the Veteran now reports that on December 1, 1977 she was hospitalized for asthma for three weeks at the base hospital, a review of her personnel records reflects that she was AWOL from November 18 to December 15, 1977, and AWOL again for six months beginning on January 9, 1978.  Her assertion of a 3-week hospitalization for asthma in early December 1977 is patently incredible.  Service treatment records are entirely negative for asthma.  Service treatment records are also negative for a bilateral knee disability or injury.  

The post-service medical evidence does not reflect complaints or treatment related to asthma or arthritis of the knees for 26 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1963) and initial reported symptoms related to asthma or arthritis of the knees in approximately 2004 (nearly a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran did not claim that symptoms of asthma and arthritis of the knees began in service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board also notes that the Veteran has made several inconsistent statements throughout this appeal.  Specifically, in November 2004, she denied exposure to mustard gas, but in January 2005, for the first time, she reported exposure to mustard gas and tear gas, contending that such exposure caused asthma.  In June 2006, she said she received full-body exposure to nitrogen, sulfur mustard, and tear gas as a training exercise.  The Board finds that her statements regarding in-service mustard gas exposure are incredible.

During the recent VA compensation claim, the Veteran reported the onset of knee symptoms to different times.  During the course of the appeal, she has stated that her knee symptoms began in service, or in 1981, or in 2004.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).   

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, her statements made for treatment purposes, and her own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of asthma or bilateral knee arthritis since service separation.   

The Veteran has asserted that she incurred asthma and bilateral arthritis of the knees during her active service.  As to a causal relationship between her current asthma and bilateral arthritis of the knees and service, the Veteran is not qualified to offer an opinion because the question of etiology of her disabilities is not lay-observable and requires medical expertise.

The Veteran has not identified or submitted any medical evidence showing that either her current asthma or bilateral arthritis of the knees are related to active service.  There is no competent evidence of record linking the current asthma and bilateral arthritis of the knees, first shown years after active duty, to any incident of service.

The weight of the competent and credible evidence demonstrates that the Veteran's current asthma and bilateral arthritis of the knees began years after her active duty and were not caused by any incident of service.  As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.

Service connection for asthma is denied.

Service connection for arthritis of the knees is denied.




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


